FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ANTONIO ABREGO ABREGO, et al.            
             Plaintiffs-Appellees,
               v.                               No. 06-55109
THE DOW CHEMICAL CO, et al.;                     D.C. No.
                                              CV-05-03608-RGK
SHELL OIL COMPANY, d/b/a SHELL
CHEMICAL COMPANY, and SHELL                      OPINION
AGRICULTURAL CHEMICAL COMPANY,
           Defendants-Appellants.
                                         
        Appeal from the United States District Court
           for the Central District of California
        R. Gary Klausner, District Judge, Presiding

                   Argued and Submitted
             March 7, 2006—Pasadena, California

                       Filed April 4, 2006

   Before: M. Margaret McKeown and Marsha S. Berzon,
 Circuit Judges, and Samuel P. King,* Senior District Judge.

                       Per Curiam Opinion




   *The Honorable Samuel P. King, Senior United States District Judge
for the District of Hawaii, sitting by designation.

                               3979
                ABREGO v. THE DOW CHEMICAL CO.                    3983




                             COUNSEL

Michael L. Brem, Shirrmeister Diaz-Arrastia Brem LLP,
Houston, Texas, argued and was on the briefs for the appel-
lants. Gennaro A. Filice, Nicholas D. Kayhan, Richard H.
Poulson, Filice Brown Wassa & Mcleod LLP, Oakland, Cali-
fornia, were also on the briefs for the appellants.

Howard B. Miller, Girardi & Keese, Los Angeles, California,
argued and was on the briefs for the appellees. Walter J. Lack
and Elizabeth Lane Crooke, Engstrom Lipscomb & Lack, Los
Angeles, California; Thomas V. Girardi, Girardi & Keese,
Los Angeles, California; Joe J. Fisher, II, Mark Sparks, and
Scott C. Kinsel, Provost Umphrey Law Firm, Beaumont,
Texas; and Benton Musslewhite, Law Offices of Benton
Musslewhite, Houston, Texas, were also on the briefs for the
appellees.


                             OPINION

PER CURIAM:

   The recently enacted Class Action Fairness Act of 2005
(“CAFA”), Pub. L. No. 109-2, 119 Stat. 4, alters the land-
scape for federal court jurisdiction over class actions. In addi-
tion to traditional class actions, CAFA covers certain other
cases involving large numbers of plaintiffs, denominated
“mass actions.” Dow Chemical Company (“Dow”) brings this
interlocutory appeal,1 pursuant to 28 U.S.C. § 1453(c)(1),2
  1
   CAFA provides that “a court of appeals may accept an appeal from an
order of a district court granting or denying a motion to remand a class
3984             ABREGO v. THE DOW CHEMICAL CO.
from the district court’s order remanding this purported “mass
action.”

   Dow maintains that under CAFA and contrary to preexist-
ing removal jurisdiction law: (1) plaintiffs bear the burden of
refuting the district court’s removal jurisdiction; (2) a “mass
action” is removable regardless of whether there is jurisdic-
tion over all plaintiffs whose claims are necessary to qualify
the action as a mass action; and (3) the district court must
allow jurisdictional discovery to determine the amount in con-
troversy. The disputes between the parties on these discrete
issues reflect a larger disagreement over whether the changes
wrought by CAFA generally are limited to those enunciated
in CAFA’s text, or whether courts should infer a broader
transformation of jurisdictional principles than the statutory
language indicates.

   We hold that CAFA did not shift to the plaintiff the burden
of establishing that there is no removal jurisdiction in federal
court and that Dow did not meet its burden. We therefore
affirm the district court’s remand of this action to state court.
We save for a later day detailed consideration of CAFA’s
muddled “mass action” provisions.

                                    I.

   One thousand one hundred and sixty Panamanian banana
plantation workers (“the workers”) filed a complaint asserting
claims stemming from their alleged exposure to 1, 2-dibromo-
3-chloropropane (“DBCP”), a chemical pesticide sold under

action to the State court from which it was removed if application is made
to the court of appeals not less than 7 days after entry of the order.”
§ 1453(c)(1). Dow’s petition, made on the seventh day following the entry
of the district court’s order, was timely and we accepted the appeal. See
Bush v. Cheaptickets, Inc., 425 F.3d 683, 685 (9th Cir. 2005) (appeal filed
on the seventh day timely under § 1453(c)(1)).
   2
     All statutory citations henceforward are to title 28, unless otherwise
indicated.
               ABREGO v. THE DOW CHEMICAL CO.              3985
the brand names “Nemagon” and “Fumazone.” The operative
complaint alleges that although the Environmental Protection
Agency banned almost all DBCP use in the United States in
1979, the defendants continued to distribute and use the pesti-
cide on plantations in Panama. The workers allege that they
suffered “sterility and other serious injuries” as a result of
exposure to the pesticide and seek an unspecified amount of
special, general, and punitive damages, pre- and post-
judgment interest, and attorneys’ fees and costs.

   On May 13, 2005, three weeks after the state court suit
commenced, Dow filed a notice of removal with the district
court and, ten days later, an amended notice of removal, both
pursuant to CAFA. Dow invoked § 1332(d)(11), which pro-
vides for federal jurisdiction over “mass actions.” For the pur-
poses of CAFA, a “mass action” is “any civil action . . . in
which monetary relief claims of 100 or more persons are pro-
posed to be tried jointly on the ground that the plaintiffs’
claims involve common questions of law or fact, except that
jurisdiction shall exist only over those plaintiffs whose claims
in a mass action satisfy the jurisdictional amount requirements
under” § 1332(a). § 1332(d)(11)(B). Section 1332(a), in turn,
requires that the amount in controversy exceed $75,000.
Under subsection (d)(11)(A), an action that qualifies as a
mass action will be “deemed to be a class action removable
under . . . [§ 1332(d)(2)-(10)] if it otherwise meets the provi-
sions of those paragraphs.” § 1332(d)(11)(A). Prominent
among the requirements in these specified paragraphs are that
the aggregate amount in controversy must exceed $5,000,000,
and that the action must satisfy CAFA’s new minimal diver-
sity requirements between plaintiffs and defendants.
§ 1332(d)(2).

   The district court ordered Dow to show cause as to whether
“[t]he amount in controversy does not exceed $5,000,000,
exclusive of interest and costs, and/or the amount in contro-
versy for each plaintiff does not exceed $75,000.” Dow
responded, arguing that: (1) CAFA shifted the burden of
3986          ABREGO v. THE DOW CHEMICAL CO.
establishing whether jurisdiction is proper from the removing
defendants to the plaintiffs seeking remand; (2) as long as the
action prior to removal involved the claims of more than 100
plaintiffs and more than $5,000,000 in the aggregate, the
“mass action” subsection provides for removal jurisdiction
and calls for subsequent remand only of the claims of those
plaintiffs who do not meet the $75,000 jurisdictional amount
requirement; and (3) there should be limited discovery related
to the amount in controversy, as “contemplated by Congress
in enacting CAFA.”

  On October 11, 2005, the district court issued a brief
remand order:

    [T]he Court finds that Defendant has failed to meet
    its burden of showing that the action constitutes a
    “mass action,” as defined by the applicable statute
    (i.e., there are 100 or more plaintiffs over which this
    court has jurisdiction that can be proposed to be tried
    jointly). As such, the Court determines that it lacks
    subject matter jurisdiction over this case, and
    remands the action to state court.

Dow appeals this order, reasserting the same arguments pre-
sented to the district court.

   We review a district court’s remand order de novo. Emrich
v. Touche Ross & Co., 846 F.2d 1190, 1194 (9th Cir. 1988);
Ansley v. Ameriquest Mortgage Co., 340 F.3d 858, 861 (9th
Cir. 2003). Our standard of review regarding requests for
jurisdictional discovery related to removed cases is discussed
below. See infra section II.D.

                              II.

                              A.

   A little over a year ago, CAFA became law, amending,
inter alia, § 1332 and adding § 1453 to title 28 of the United
                    ABREGO v. THE DOW CHEMICAL CO.                       3987
States Code. These new provisions govern this case. To
understand them, however, one must first understand the stat-
utory scheme to which they were added. We therefore begin
with a review of those background principles and then pro-
ceed to describe the amendments.

                                      1.

   [1] Section 1332(a), a preexisting section, vests the district
courts with “original jurisdiction of all civil actions where the
matter in controversy exceeds the sum or value of $75,000,
exclusive of interest and costs, and is between” diverse parties
as defined by subsections (a)(1)-(4). § 1332(a).3 Although the
statute does not so require explicitly, the Supreme Court has
repeatedly held, and recently reiterated, that § 1332(a)
requires complete diversity, whereby “[i]n a case with multi-
ple plaintiffs and multiple defendants, the presence in the
action of a single plaintiff from the same State as a single
defendant deprives the district court of original diversity juris-
diction over the entire action.” Exxon Mobil Corp. v. Allapat-
tah Servs., Inc., ___ U.S. ___, 125 S. Ct. 2611, 2617 (2005)
(citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267 (1806);
Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 375
(1978)).
  3
   Section 1332(a) provides, in relevant part:
      The district courts shall have original jurisdiction of all civil
      actions where the matter in controversy exceeds the sum or value
      of $75,000, exclusive of interest and costs, and is between —
          (1) citizens of different States;
          (2) citizens of a State and citizens or subjects of a foreign
          state;
          (3) citizens of different States and in which citizens or sub-
          jects of a foreign state are additional parties; and
          (4) a foreign state, defined in section 1603(a) of this title, as
          plaintiff and citizens of a State or of different States
§ 1332(a)(1)-(4).
3988               ABREGO v. THE DOW CHEMICAL CO.
   Under § 1441, another preexisting section, “civil action[s]
brought in a State court of which the district courts of the
United States have original jurisdiction,” may be removed by
the defendant or defendants to federal district court. § 1441(a);4
accord Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33
(2002) (“Under the plain terms of § 1441(a), in order properly
to remove [an] action pursuant to that provision, petitioners
must demonstrate that original subject-matter jurisdiction lies
in the federal courts.”). Cases removed from state court under
§ 1441 are ordinarily subject to a stricter diversity standard
than applies where original federal jurisdiction is invoked:

       While § 1332 allows plaintiffs to invoke diversity
       jurisdiction, § 1441 gives defendants a correspond-
       ing opportunity. . . . The scales are not evenly bal-
       anced, however. An in-state plaintiff may invoke
       diversity jurisdiction, but § 1441(b) bars removal on
       the basis of diversity if any “part[y] in interest prop-
       erly joined and served as [a] defendan[t] is a citizen
       of the State in which [the] action is brought.
  4
   More fully, § 1441 provides:
         (a) Except as otherwise expressly provided by Act of Con-
      gress, any civil action brought in a State court of which the dis-
      trict courts of the United States have original jurisdiction, may be
      removed by the defendant or the defendants, to the district court
      of the United States for the district and division embracing the
      place where such action is pending. For purposes of removal
      under this chapter, the citizenship of defendants sued under ficti-
      tious names shall be disregarded.
         (b) Any civil action of which the district courts have original
      jurisdiction founded on a claim or right arising under the Consti-
      tution, treaties or laws of the United States shall be removable
      without regard to the citizenship or residence of the parties. Any
      other such action shall be removable only if none of the parties
      in interest properly joined and served as defendants is a citizen
      of the State in which such action is brought.”
§ 1441(a), (b).
                  ABREGO v. THE DOW CHEMICAL CO.                          3989
Lincoln Property Co. v. Roche, ___ U.S. ___, 126 S. Ct. 606,
613 (2005) (alterations in original) (quoting § 1441(b)). In
addition, all defendants must agree to removal, see United
Computer Sys., Inc. v. AT & T Corp., 298 F.3d 756, 762 (9th
Cir. 2002) (“[T]he usual rule is that all defendants in an action
in a state court must join in a petition for removal . . . .”), and
removal must occur within one year of the commencement of
the action, § 1446(b).

                                      2.

   [2] Section 1332(d), added by CAFA, vests the district
court with “original jurisdiction of any civil action in which
the matter in controversy exceeds the sum or value of
$5,000,000, exclusive of interest and costs, and is a class
action in which” the parties satisfy, among other require-
ments, minimal diversity.5 Section 1332(d) thus abandons the
complete diversity rule for covered class actions. See Bush v.
Cheaptickets, Inc., 425 F.3d 683, 684 (9th Cir. 2005) (noting
that § 1332(d) requires only “minimal diversity”).

   Of particular import here, § 1332(d) does not apply only to
traditional class actions. Section 1332(d)(11)(A), provides
that “[f]or purposes of this subsection and section 1453, a
mass action shall be deemed to be a class action removable
under paragraphs (2) through (10) if it otherwise meets the
provisions of those paragraphs.”6 The wording of this subsec-
  5
     One way to satisfy minimal diversity is by demonstrating that “any
member of a class of plaintiffs is . . . a citizen or subject of a foreign state
and any defendant is a citizen of a State.” § 1332(d)(2), (d)(2)(B). The first
amended complaint alleges that each plaintiff is and was, at all relevant
times, a resident of Panama.
   6
     Section 1332(d) imposes a range of requirements for class action juris-
diction, see § 1332(d)(2)-(10), from excluding cases in which two-thirds
or more of the proposed plaintiffs and the primary defendant are citizens
of the state where the action is brought, § 1332(d)(4)(B), to the provision
that CAFA applies to class actions both before and after class certification,
§ 1332(d)(8). A “mass action” must satisfy each of these requirements and
3990             ABREGO v. THE DOW CHEMICAL CO.
tion is clumsy. On its face, § 1332(d)(2)-(10) vests the district
courts with original jurisdiction over certain class actions, see
§ 1332(d)(2) (“The district courts shall have original jurisdic-
tion . . . .”), but subsection (d)(11)(A) refers to actions “re-
movable under paragraphs (2) through (10)” (emphasis
added).

  The confusion is not alleviated by the statutory reference to
“mass action,” which reads:

     [A]ny civil action . . . in which monetary relief
     claims of 100 or more persons are proposed to be
     tried jointly on the ground that the plaintiffs’ claims
     involve common questions of law or fact, except that
     jurisdiction shall exist only over those plaintiffs
     whose claims in a mass action satisfy the jurisdic-
     tional amount requirements under subsection (a).

§ 1332(d)(11)(B)(i). To “otherwise meet[ ]” the provisions of
§ 1332(d) “paragraphs (2) through (10),” the amount placed
into controversy by a mass action must — when the “claims
of the individual class members [are] . . . aggregated” —
exceed $5,000,000, exclusive of interests and costs.
§ 1332(d)(2), (6). The statute does not explain the relationship
between the 100 or more persons and $5,000,000 aggregate
amount in controversy requirement on the one hand, and the
limitation of jurisdiction to “those plaintiffs whose claims in
a mass action satisfy [in excess of $75,000] jurisdictional
amount requirement,” on the other.

processes. Some of these provisions in § 1332(d)(2)-(10), however, make
no sense in the context of a mass action, which is not subject, for example,
to class certification requirements. For simplicity, the present discussion
focuses mainly on the most prominent requirements of § 1332(d)(2)-(10)
shared by both mass actions and class actions — the aggregate $5,000,000
amount in controversy and minimal diversity requirements set forth in
§ 1332(d)(2).
                   ABREGO v. THE DOW CHEMICAL CO.                        3991
   The final CAFA amendment relevant here is § 1453, which
addresses the removal of class actions. Section 1453(b)
exempts qualifying actions from the § 1446(b) prohibition of
removal “more than 1 year after commencement of the [state
court] action,”7 and overrides the judge-created requirement
that each defendant consent to removal, see Prize Frize, Inc.
v. Matrix (U.S.) Inc., 167 F.3d 1261, 1267 (9th Cir. 1999)
(holding that “[t]he case was improperly removed because not
all defendants consented to the removal” as required by
§ 1446); Parrino v. FHP, Inc., 146 F.3d 699, 703 (9th Cir.
1998) (“All defendants must join a notice of removal . . . .”).
Section 1453(b), moreover, unlike § 1441, allows for removal
of actions “without regard to whether any defendant is a citi-
zen of the State in which the action is brought.” Compare
§ 1453(b) with § 1441(b) (prohibiting removal based on
diversity in such instances).

                                       3.

   Meshing the existing jurisdiction and removal statutory
sections with the CAFA “mass action” amendments is far
from straightforward. The confusion revolves around the defi-
  7
   Section 1446(b), in relevant part, provides:
      If the case stated by the initial pleading is not removable, a notice
      of removal may be filed within thirty days after receipt by the
      defendant, through service or otherwise, of a copy of an amended
      pleading, motion, order or other paper from which it may first be
      ascertained that the case is one which is or has become remov-
      able, except that a case may not be removed on the basis of juris-
      diction conferred by section 1332 of this title more than 1 year
      after commencement of the action.
Section 1453(b), largely incorporating the procedure set out in § 1446,
provides:
      A class action may be removed to a district court of the United
      States in accordance with section 1446 (except that the 1-year
      limitation under section 1446(b) shall not apply), without regard
      to whether any defendant is a citizen of the State in which the
      action is brought, except that such action may be removed by any
      defendant without the consent of all defendants.
3992           ABREGO v. THE DOW CHEMICAL CO.
nition of a “mass action” and the relationship of the individual
jurisdictional requirement of § 1332(a) to that definition. The
problem is best illustrated by looking at the text of the statute:

    [T]he term “mass action” means any civil action . . .
    in which monetary relief claims of 100 or more per-
    sons are proposed to be tried jointly on the ground
    that the plaintiffs’ claims involve common questions
    of law or fact, except that jurisdiction shall exist
    only over those plaintiffs whose claims in a mass
    action satisfy the jurisdictional amount requirements
    under [§ 1332(a)].

§ 1332(d)(11)(B)(i) (emphases added). Is the proviso part of
the definition of “mass action” or an independent provision?
The mystery deepens when considering how the individual
jurisdictional requirement relates to § 1332(d)(2)-(10): What
happens if individual remands under the § 1332(a) proviso
bring the aggregate amount in controversy below $5,000,000,
or the number of plaintiffs below 100, or destroys minimal
diversity? The text of the statute does not specify whether
each of these requirements looks to “plaintiffs in a mass
action” or to “plaintiffs in a mass action over whom the dis-
trict court has jurisdiction.” Finally, Congress’s use of the
word “removable” in the text of § 1332, a statute establishing
original jurisdiction, blurs what had previously been a clear
distinction between jurisdiction and removal statutes, and thus
obscures the reach of jurisdiction over mass actions. Because
Congress did not refer to original jurisdiction in either the
mass action provision itself, or in § 1453, the text does not
answer the important question of when there is original fed-
eral jurisdiction over mass actions, and what the scope of that
original jurisdiction might be. This gap casts into doubt the
interaction between the mass action provision and a host of
other statutes that assume original jurisdiction as a starting
point. See, e.g., § 1367 (providing, “in any civil action of
which the district courts have original jurisdiction,” for sup-
plemental jurisdiction over related claims that do not indepen-
                 ABREGO v. THE DOW CHEMICAL CO.                       3993
dently meet jurisdictional requirements); § 1441 (providing
for removal to federal court of “any civil action brought in a
State court of which the district courts of the United States
have original jurisdiction”).

   It is against this complex background that Dow stakes out
its position that (1) CAFA shifted the burdens normally appli-
cable in the removal context; (2) under CAFA’s mass action
provisions, removed mass actions remain in federal court
even if the plaintiffs alleging claims in excess of $75,000 do
not meet the numerosity or aggregate total amount in contro-
versy requirement of § 1332(d); and (3) CAFA requires the
district court to allow post-removal jurisdictional discovery.
Because we disagree with Dow’s position on the first and
third issues, we have no reason, on the facts of this case, to
resolve the second, and thorniest, question, and do not do so.

                                    B.

   [3] In cases removed from state court, the removing defen-
dant has “always” borne the burden of establishing federal
jurisdiction, including any applicable amount in controversy
requirement. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
1992). Where the complaint does not specify the amount of
damages sought, the removing defendant must prove by a pre-
ponderance of the evidence that the amount in controversy
requirement has been met. Id. at 566-67; Sanchez v. Monu-
mental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996)
(“Under this burden, the defendant must provide evidence that
it is ‘more likely than not’ that the amount in controversy”
satisfies the federal diversity jurisdictional amount require-
ment.).8 The district court here followed this rule, stating in its
  8
    In this circuit, this standard applies only if the state court complaint
does not specify the amount sought as damages. If the complaint filed in
state court alleges damages in excess of the required federal jurisdictional
amount, remand is warranted only if it appears to a “legal certainty” that
the claim is actually for less than the jurisdictional minimum. See Sanchez,
3994              ABREGO v. THE DOW CHEMICAL CO.
remand order that “Defendant has failed to meet its burden.”
Dow maintains, as it did before the district court, that CAFA
reverses long-standing law by requiring the plaintiffs, as the
parties seeking remand, to refute the existence of jurisdiction.

  Dow points to no language in CAFA to support its argu-
ment. That is not surprising for, as the Seventh Circuit noted
in rejecting the position Dow supports, there simply is no
such language in the statute regarding the burden as to
remand. See Brill v. Countrywide Home Loans, Inc., 427 F.3d
446, 448 (7th Cir. 2005) (noting that none of CAFA’s lan-
guage “is even arguably relevant” to this burden-shifting
argument).

   [4] Instead, Dow relies on language from a Senate Judiciary
Committee Report (the “Committee Report”), issued ten days
after CAFA’s passage into law, which states: “If a purported
class action is removed pursuant to these jurisdictional provi-
sions, the named plaintiff(s) should bear the burden of demon-
strating that the removal was improvident (i.e., that the
applicable jurisdictional requirements are not satisfied).” S.
Rep. No. 109-14, at 42 (Feb. 28, 2005), as reprinted in 2005
U.S.C.C.A.N. 3, 40. Dow is correct that consideration of leg-
islative history is appropriate where statutory language is
ambiguous. Ambiguity, however, is at least a necessary con-
dition. See Exxon Mobil, 125 S. Ct. at 2626 (“Extrinsic mate-

102 F.3d at 402; see also St. Paul Mercury Indemnity Co. v. Red Cab Co.,
303 U.S. 283, 288-89 (1938) (stating that “the sum claimed by the plaintiff
controls if the claim is apparently made in good faith” and that “[i]t must
appear to a legal certainty that the claim is really for less than the jurisdic-
tional amount to justify dismissal”). If the complaint alleges damages of
less than the jurisdictional amount, “more difficult problems are pre-
sented,” 14C CHARLES ALAN WRIGHT, ARTHUR R. MILLER & EDWARD H.
COOPER, FEDERAL PRACTICE & PROCEDURE § 3725 at 84 [hereinafter FED.
PRAC. & PROC.], as to which there is no binding precedent in this circuit.
As we are not presented with the question of the appropriate standard in
such a case, we reach no resolution here.
               ABREGO v. THE DOW CHEMICAL CO.                 3995
rials have a role in statutory interpretation only to the extent
they shed a reliable light on the enacting Legislature’s under-
standing of otherwise ambiguous terms.”); Garcia v. United
States, 469 U.S. 70, 76 n.3 (1984) (“ ‘Resort to legislative his-
tory is only justified where the face of the Act is inescapably
ambiguous . . . .’ ” (quoting Schwegmann Bros. v. Calvert
Distillers Corp., 341 U.S. 384, 395-96 (1951) (Jackson, J.,
concurring)).

    [5] In this instance, the statute is not ambiguous. Instead,
it is entirely silent as to the burden of proof on removal. Faced
with statutory silence on the burden issue, we presume that
Congress is aware of the legal context in which it is legislat-
ing. See Cannon v. Univ. of Chi., 441 U.S. 677, 696-97 (1979)
(“It is always appropriate to assume that our elected represen-
tatives, like other citizens, know the law . . . .”); United States
v. LeCoe, 936 F.2d 398, 403 (9th Cir. 1991) (“Congress is, of
course, presumed to know existing law pertinent to any new
legislation it enacts.”).

   In Cannon, the Supreme Court held that section 901 of
Title IX of the Education Amendments of 1972 authorized an
implied private right of action. 441 U.S. at 689. In reaching
its conclusion, the Court considered the nearly identical lan-
guage of Title VI, which had been construed by courts as cre-
ating a private right of action, although there was no express
language to that end, and noted that “it is not only appropriate
but also realistic to presume that Congress was throughly
familiar with these unusually important precedents from this
and other federal courts and that it expected its enactment to
be interpreted in conformity with them.” Id. at 696-99. The
observation in Cannon applies with equal force here.

   [6] The legal context in which the 109th Congress passed
CAFA into law features a longstanding, near-canonical rule
that the burden on removal rests with the removing defendant.
See Gaus, 980 F.2d at 566-67; Sanchez, 102 F.3d at 402.
More generally, “[i]t is to be presumed that a cause lies out-
3996            ABREGO v. THE DOW CHEMICAL CO.
side [the] limited jurisdiction [of the federal courts] and the
burden of establishing the contrary rests upon the party assert-
ing jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am.,
511 U.S. 375, 377 (1994) (internal citations omitted).

   [7] As we have noted, CAFA contains a series of modifica-
tions of existing principles of federal subject matter jurisdic-
tion, both statutory and judge-created. CAFA thus evidences
detailed appreciation of the background legal context. Given
the care taken in CAFA to reverse certain established princi-
ples but not others, the usual presumption that Congress legis-
lates against an understanding of pertinent legal principles has
particular force.

   [8] Certain aspects of CAFA, it is true, evidence Con-
gress’s intent that the district courts’ jurisdiction vis-a-vis cer-
tain kinds of actions be broadened rather than restricted. For
example, under § 1332(d)(6), the claims of class members are
aggregated to determine whether the amount in controversy
exceeds $5,000,000; under § 1332(d)(2)(A) requires only
minimal diversity, not complete diversity; under
§ 1332(d)(10), “an unincorporated association [is] . . . deemed
to be a citizen of the State where it has its principal place of
business and the State under whose laws it is organized,”
which departs from the rule that frequently destroys diversity
jurisdiction, that “a limited partnership’s [or unincorporated
association’s] citizenship for diversity purposes can be deter-
mined only by reference to all of the entity’s members,”
Kuntz v. Lamar Corp., 385 F.3d 1177, 1182 (9th Cir. 2004)
(citing Carden v. Arkoma Assocs., 494 U.S. 185, 196-97
(1990)); and under § 1453(b), a class action may be removed
“without regard to whether any defendant is a citizen of the
State in which the action is brought [and] . . . such action may
be removed by any defendant without the consent of all
defendants,” and the one year time limit for removal set forth
in § 1446(b) does not apply. Rather than convincing us that
CAFA, by way of implication alone, shifted the burden of
proof on removal, we conclude that these broadening provi-
               ABREGO v. THE DOW CHEMICAL CO.                3997
sions indicate that Congress carefully inserted into the legisla-
tion the changes it intended and did not mean otherwise to
alter the jurisdictional terrain.

   One district court that inferred that the burden had shifted
noted “with some irony, that [as with CAFA,] the original
diversity statute does not contain any reference to the burden
of proof” applicable to actions removed from state court.
Berry v. Am. Express Publ’g, Corp., 381 F. Supp. 2d 1118,
1123 (C.D. Cal. 2005). The observation is correct, but not the
inference drawn from it. It is the courts, not the legislature,
that have long imposed the burden of proof on the removing
party. See 14B FED. PRAC. & PROC. § 3721 at 324-31 (collect-
ing cases); see also Brill, 427 F.3d at 448 (“The rule that the
proponent of federal jurisdiction bears the risk of non-
persuasion has been around for a long time.”).

   The traditional rule of burden allocation in determining
removal jurisdiction was meant to comport with what the
Supreme Court has termed “[t]he dominant note in the succes-
sive enactments of Congress relating to diversity jurisdiction,”
that is, “jealous restriction, of avoiding offense to state sensi-
tiveness, and of relieving the federal courts of the overwhelm-
ing burden of ‘business that intrinsically belongs to the state
courts’ in order to keep them free for their distinctive federal
business.” Indianapolis v. Chase Nat’l Bank, 314 U.S. 63, 76
(1941); see Shamrock Oil & Gas Corp. v. Sheets, 313 U.S.
100, 108 (1941) (noting that “[n]ot only does the language of
the Act of 1887 evidence the Congressional purpose to restrict
the jurisdiction of the federal courts on removal, but the pol-
icy of the successive acts of Congress regulating the jurisdic-
tion of federal courts is one calling for the strict construction
of such legislation”). This rule of restriction extends to
removal jurisdiction, especially insofar as it is based on the
diversity jurisdiction of the federal courts. See Syngenta Crop
Prot., 537 U.S. at 32 (“The right of removal is entirely a crea-
ture of statute and ‘a suit commenced in a state court must
remain there until cause is shown for its transfer under some
3998           ABREGO v. THE DOW CHEMICAL CO.
act of Congress.’ These statutory procedures for removal are
to be strictly construed.” (internal citation omitted)); Gaus,
980 F.2d at 566 (“The ‘strong presumption’ against removal
jurisdiction means that the defendant always has the burden
of establishing that removal is proper.”); see also Gould v.
Mutual Life Ins. Co. of N.Y., 790 F.2d 769, 773 (9th Cir.
1986) (“Removal jurisdiction is statutory and strictly con-
strued.”).

   [9] We therefore hold that under CAFA the burden of
establishing removal jurisdiction remains, as before, on the
proponent of federal jurisdiction. In Brill, the Seventh Circuit
— the only circuit that has addressed the burden of proof
question under CAFA — came to the same conclusion. Brill
emphasized that the single passage of legislative history upon
which Dow now relies, “does not concern any text in the bill
that eventually became law.” 427 F.3d at 448. Speaking
through Judge Easterbrook, Brill explained:

    [W]hen the legislative history stands by itself, as a
    naked expression of “intent” unconnected to any
    enacted text, it has no more force than an opinion
    poll of legislators — less, really, as it speaks for
    fewer. Thirteen Senators signed this report and five
    voted not to send the proposal to the floor. Another
    82 Senators did not express themselves on the ques-
    tion; likewise 435 Members of the House and one
    President kept their silence. . . . [N]aked legislative
    history has no legal effect . . . . The rule that the pro-
    ponent of federal jurisdiction bears the risk of non-
    persuasion has been around for a long time. To
    change such a rule, Congress must enact a statute
    with the President’s signature (or by a two-thirds
    majority to override a veto). A declaration by 13
    Senators will not serve.

Id. at 448; see Am. Hosp. Ass’n v. NLRB, 499 U.S. 606, 617
(1991) (citing to Pub. Employees Ret. Sys. of Ohio v. Betts,
               ABREGO v. THE DOW CHEMICAL CO.               3999
492 U.S. 158, 168 (1989), for the proposition that “legislative
history that cannot be tied to the enactment of specific statu-
tory language ordinarily carries little weight in judicial inter-
pretation of the statute”).

   We join our sister circuit and hold that CAFA’s silence,
coupled with a sentence in a legislative committee report
untethered to any statutory language, does not alter the long-
standing rule that the party seeking federal jurisdiction on
removal bears the burden of establishing that jurisdiction.

                               C.

   We now turn to the merits of the jurisdictional question —
that is, whether Dow has established that the workers’ action
is a “mass action” removable under §§ 1332 and 1453. We
conclude that under any formulation of the bewildering lan-
guage of § 1332(d)(11)(B)(i), remand was proper because
Dow has failed to meet its burden to establish jurisdiction
over even one plaintiff. We therefore need not and do not
endorse any particular construction of the mass action provi-
sions of § 1332(d)(11).

   Dow maintains that “CAFA expands the district court’s
removal jurisdiction to include actions where the aggregate
amount in controversy exceeds $5,000,000, but leaves in
place the rule that the court’s subject matter jurisdiction
extends only to those individual plaintiffs who are seeking at
least $75,000.” On this view, a case in which the aggregate
amount in controversy is more than $5,000,000 and which
involves in state court more than 100 plaintiffs proposed to be
tried together may be removed as a mass action. The claims
of any plaintiffs with damages less than $75,000 would then
be subject to remand for want of subject matter jurisdiction.

   Dow’s interpretation of the statute rests upon the conclu-
sion that the mass action provision is ambiguous and is part
of a statutory scheme that hardly qualifies as “coherent and
4000           ABREGO v. THE DOW CHEMICAL CO.
consistent,” Robinson v. Shell Oil Co., 519 U.S. 337, 340
(1997), alongside a “clearly expressed legislative intention”
that gives shape to key provisions in the statute, Consumer
Prod. Safety Comm’n v. GTE Sylvania, Inc., 447 U.S. 102,
108 (1980). Under this view, the mass action provision falls
within the rule that “[e]xtrinsic materials have a role in statu-
tory interpretation only to the extent they shed a reliable light
on the enacting Legislature’s understanding of otherwise
ambiguous terms.” Exxon Mobil, 125 S. Ct. at 2626.

  Dow urges that the Committee Report addresses the prob-
lematic clause directly.

    Subsequent remands of individual claims not meet-
    ing the section 1332 jurisdictional amount require-
    ment may take the action below the 100-plaintiff
    jurisdictional threshold or the $5 million aggregated
    jurisdictional amount requirement. . . . [But,] so long
    as the mass action met the various jurisdictional
    requirements at the time of removal, it is the Com-
    mittee’s view that those subsequent remands should
    not extinguish federal diversity jurisdictional [sic]
    over the action.

S. Rep. 109-14, at 47, 2005 U.S.C.C.A.N. at 44. This clarifi-
cation is consistent with a logical reading of the statute, as a
committee report is entitled to considerably greater weight
than comments made during floor debate. Cf. Garcia, 469
U.S. at 76 (eschewing reliance on “snippets” such as “passing
comments of one Member” and “casual statements from the
floor debates” in favor of committee reports on the bill, which
“represent the considered and collective understanding of
those Congressmen involved in drafting and studying pro-
posed legislation”); Hertzberg v. Dignity Partners, Inc., 191
F.3d 1076, 1082 (9th Cir. 1999) (“This circuit relies on offi-
cial committee reports when considering legislative history,
not stray comments by individuals or other materials unre-
lated to the statutory language or the committee reports.”).
               ABREGO v. THE DOW CHEMICAL CO.                4001
   In sum, relying on this legislative history, Dow urges that
a “mass action” be defined as “any civil action . . . in which
monetary relief claims of 100 or more persons are proposed
to be tried jointly on the ground that the plaintiffs’ claims
involve     common       questions    of    law    or    fact,”
§ 1332(d)(11)(B)(i), and removable from state court to federal
court if it “otherwise meets the provisions of” paragraphs
§ 1332(d)(2)-(10), including the $5,000,000 aggregate amount
in controversy requirement and minimal diversity.
§ 1332(d)(11)(A). Once in federal court, the court would
exercise jurisdiction only over those plaintiffs whose individ-
ual claims meet the $75,000 threshold. Remands of individual
claims under $75,000 might take the action below 100 plain-
tiffs and $5,000,000, but would not extinguish federal juris-
diction over the existing mass action.

   The workers’ reading of § 1332(d)(11), in contrast, is
grounded in the understanding that § 1332(d) is, in general, a
grant of original jurisdiction to the district court, and stresses
that the “except” clause provides that “jurisdiction shall exist
only over those plaintiffs whose claims in a mass action sat-
isfy the [in excess of $75,000] jurisdictional amount.”
§ 1332(d)(11)(B)(i) (emphasis added). On this view, the juris-
dictional limitation to plaintiffs asserting claims in excess of
$75,000 is applicable at the time of removal and to the action
as a whole. Both original and removal jurisdiction, then,
would depend on establishing § 1332(a) jurisdiction over each
plaintiff’s claims, as well as on meeting the “mass action”
requirements with regard to the plaintiffs over whom there is
original jurisdiction. See § 1441(a); Syngenta Crop Prot., 537
U.S. at 33; Snow v. Ford Motor Co., 561 F.2d 787, 789 (9th
Cir. 1977) (“[I]n the absence of a specific statutory exception,
a federal court can exercise removal jurisdiction over a case
only if it would have had jurisdiction over it as originally
brought by the plaintiff.”), superseded on other grounds by
§ 1332(d)(6). This position acknowledges the ambiguity of
the statutory language. It stresses, however, that the legisla-
tive history Dow relies upon is entitled to exceptionally little
4002             ABREGO v. THE DOW CHEMICAL CO.
weight, because it was, as noted by the minority views in the
Committee Report, S. Rep. No. 109-14, at 79, 2005
U.S.C.C.A.N. at 73, not available for consideration or discus-
sion before enactment of CAFA.9

   The workers also urge that Dow’s interpretation of the stat-
ute disregards the purposes of the “mass action” provision.
Dow’s interpretation, the workers maintain, could leave in
federal court an action with very few plaintiffs, while remand-
ing the “mass” part of the mass action. This result, the work-
ers argue, conflicts with the reason “mass actions” were added
to the statute — that they closely resemble the large class
actions of national importance to which the statute otherwise
applies. See CAFA, § 2(b)(2), Pub. L. 109-14 at 5 (noting that
CAFA was intended to “restore the intent of the framers of
the United States Constitution by providing for Federal court
consideration of interstate cases of national importance under
diversity jurisdiction”).

  Resolving which of these two positions is correct is not
necessary in this case. To paraphrase the Supreme Court:

     [CAFA] has made some radical changes in the law
     regulating [jurisdiction and] removals. Important
     questions of practice are likely to arise under it,
     which, until the statute has been longer in operation,
     it will not be easy to decide in advance. For the pres-
   9
     There is some history, from a previous Congress, indicating that the
except clause was added as a compromise after the failure of a cloture
vote, see S. Rep. No. 109-14, at 2, 2005 U.S.C.C.A.N at 4, to make the
mass actions operate more like individual actions, presumably by impos-
ing, as in individual actions, a $75,000 jurisdictional amount requirement
for each individual claim making up the mass action. See 149 Cong. Rec.
S16102, 16102-03 (Dec. 9, 2003) (statement of Sen. Dodd & Ex. 1) (not-
ing that “S. 1751 would have treated all mass actions involving over 100
claimants as if they were class actions. . . [,] [but that] [t]he compromise
makes several changes to treat mass actions more like individual cases
than like class actions when appropriate.”).
                 ABREGO v. THE DOW CHEMICAL CO.                      4003
       ent, therefore, we think it best to confine ourselves
       to the determination of the precise question pre-
       sented in any particular case, and not to anticipate
       any that may arise in the future.

Gold Washing & Water Co. v. Keyes, 96 U.S. 199, 204 (1877)
(discussing an 1875 statute providing for removal of cases
“arising under the Constitution or laws of the United States”).
Regardless of the correct construction of the “mass action”
provisions, we conclude, Dow has not carried its burden of
establishing jurisdiction on removal.

   [10] We start with the pleadings filed in state court. The
operative complaint prays for pre- and post-judgment interest,
attorney’s fees and costs, and relief in the form of special,
general, punitive, and exemplary damages,

       due and awardable pursuant to the actions of Defen-
       dants . . . including fraud and deceit, wanton and
       reckless acts of commission and omission, and outra-
       geous malicious conduct, in an amount in favor of
       each Plaintiff, as a multiple of each Plaintiff’s com-
       pensatory damages, all totaled to an amount suffi-
       cient to punish said Defendants so as to deter it and
       others like it from similar wrongdoing.

While the complaint seeks no specific amount in damages,10
it is pled as an “unlimited civil case,” for which the amount
in controversy exceeds $25,000. See CAL. CIV. PROC. CODE
§ 88 (“A civil action or proceeding other than a limited civil
case may be referred to as an unlimited civil case.”);
  10
    In this respect, the workers’ pleading is consistent with California
Code of Civil Procedure section 425.10, which provides that “where an
action is brought to recover actual or punitive damages for personal injury
or wrongful death, the amount demanded shall not be stated.” CAL. CIV.
PROC. CODE § 425.10(b) (West 2006) (The current section 425.10 became
effective on January 1, 2006, but the quoted language was contained in the
prior version as well).
4004           ABREGO v. THE DOW CHEMICAL CO.
§ 422.30(b) (“In a limited civil case, the caption shall state
that the case is a limited civil case . . . .”); Stern v. Superior
Court, 105 Cal. App. 4th 223, 233 (2003) (noting that to
reclassify an unlimited civil case as a civil case, “[t]he trial
court must reasonably determine that the verdict will ‘neces-
sarily’ fall short of the $25,001 required for an unlimited civil
case”). Moreover, the first amended complaint alleges that
“[w]ithout reference to punitive damages, the amount in con-
troversy in compensatory damages for each plaintiff exceeds
the minimum jurisdictional limits of this Court, exclusive of
interests and costs” (emphasis added). The amount in contro-
versy, therefore, is at least $25,000 per plaintiff or, given
1,160 plaintiffs, at least $29,000,000, an amount which
clearly satisfies the jurisdictional amount requirement of
§ 1332(d)(2). Dow is thus correct that it is “more likely than
not” that, aggregated, the workers seek an amount in excess
of $5,000,000, as required by § 1332(d)(2).

   [11] Dow, however, has not established that even one
plaintiff satisfies the $75,000 jurisdictional amount require-
ment of § 1332(a), applicable to mass actions by virtue of
§ 1332(d)(11)(B)(i). Although, as noted, we do not decide
whether this case could go forward if only one or a few plain-
tiffs are within the category over whom “jurisdiction shall
exist,” we do conclude — as should be obvious — that the
case cannot go forward unless there is at least one plaintiff
whose claims can remain in federal court.

  Dow’s Amended Notice of Removal alleges:

       A review of plaintiffs’ complaint indicates that the
    total “matter in controversy [at the time of removal]
    exceeds the sum or value of $5,000,000, exclusive of
    interests and costs,” 28 U.S.C. § 1332(d)(2), and fur-
    ther indicates that the matter in controversy at the
    time of removal for each plaintiff “exceeds the sum
    or value of $75,000.”
                 ABREGO v. THE DOW CHEMICAL CO.                     4005
         ...

           v. Given the nature of the injuries claimed by
       Plaintiffs and the request for punitive damages as a
       multiple of each plaintiff’s compensatory damages,
       this Court has jurisdiction over each and every plain-
       tiff because each plaintiff satisfies the “jurisdictional
       amount requirements under subsection(a).” 28
       U.S.C. § 1332(d)(11)(B)(i).

(emphasis added) (alteration in original).

   As we stated in Gaus, such allegations, “although attempt-
ing to recite some ‘magical incantation,’ neither overcome[ ]
the ‘strong presumption’ against removal jurisdiction, nor
satisf[y] [Dow]’s burden of setting forth, in the removal peti-
tion itself, the underlying facts supporting its assertion that the
amount in controversy exceeds” $75,000. 980 F.2d at 567; see
also Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373,
377 (9th Cir. 1997) (“[R]emoval ‘cannot be based simply
upon conclusory allegations’ where the ad damnum is silent.”
(quoting Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335
(5th Cir. 1995)).11

   Dow’s response to the district court’s order to show cause
offered the district court no further factual basis upon which
to determine that it was “more likely than not” that any plain-
tiff’s claim satisfies the $75,000 jurisdictional requirement.
See Sanchez, 102 F.3d at 404. Dow instead opted to argue that
“there is no requirement that the removing party has to show
that each of the workers’ claims exceeds $75,000,” asserting,
as they do here, that “CAFA expressly contemplates that,
after removal, some members of a mass action or putative
class may be remanded because they are not making claims
  11
     Dow’s original Notice of Removal contains a similar recitation of the
statutory requirements and is less illuminating than its successor.
4006             ABREGO v. THE DOW CHEMICAL CO.
of at least $75,000, while providing for jurisdiction over those
that do.”

   [12] Resting on this theory, however, does not establish
that the district court properly has jurisdiction over this mat-
ter. If Dow’s reading of § 1332(d)(11) is correct, it has still
failed to establish that the claims made by any single plaintiff
satisfy § 1332(a); accordingly remand of each and every
plaintiff to state court was appropriate.12 Under the alternative
reading of the statute, it is equally apparent that the require-
ments of § 1332(d)(11) are not satisfied, as there are not 100
plaintiffs over whom the district court would have jurisdiction
pursuant to § 1332(a) and (d)(2) — indeed, there are not any
— and the district court properly remanded for lack of subject
matter jurisdiction. See Gaus, 980 F.2d at 566 (“Federal juris-
diction must be rejected if there is any doubt as to the right
of removal in the first instance.”).

                                    D.

   Dow argues, however, that the district court improperly
remanded the action to state court without allowing limited
jurisdictional discovery as contemplated by CAFA’s legisla-
tive history and the “well-settled law of this circuit.” In its
response to the order to show cause, Dow suggested that it be
allowed to “serve a single request for admission to each plain-
tiff asking simply: ‘Admit or deny that, in this lawsuit, you
are seeking at least $75,000 in damages.’ ”

  In Singer, we described “the appropriate procedure for
determining the amount in controversy on removal” as fol-
lows:

       The district court may consider whether it is “fa-
  12
    To the extent our analysis turns on the availability of post-removal
discovery regarding the jurisdictional amount, we resolve that issue in the
next section.
               ABREGO v. THE DOW CHEMICAL CO.                 4007
    cially apparent” from the complaint that the jurisdic-
    tional amount is in controversy. If not, the court may
    consider facts in the removal petition, and may “re-
    quire parties to submit summary-judgment-type evi-
    dence relevant to the amount in controversy at the
    time of removal.”

116 F.3d at 377 (quoting Allen, 63 F.3d at 1335-36); Kroske
v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005) (stating
the same principles and noting that “[i]n determining the
amount in controversy, the district court properly considered
[plaintiff’s] interrogatory answers and emotional distress
damage awards in similar age discrimination cases in Wash-
ington”).

  The plaintiff in Singer had filed an action in state court that,
pursuant to California Code of Civil Procedure § 425.10(b),
did not state a specified sum in the claim for relief. Singer,
116 F.3d at 374. The action was removed. On the motion to
remand, the plaintiff “expressly conceded” that the amount in
controversy exceeded the jurisdictional requirement, then
$50,000. Id. The district court denied the motion to remand
and later issued judgment in favor of the defendant. Id. at 375.
We affirmed the district court’s decision, noting that the court
properly exercised its discretion in accepting the judicial
admission regarding the amount in controversy. Id. at 376.
We explained:

    Where the plaintiff filed the case in state court, and
    did not seek the federal forum, then the plaintiff’s
    formal judicial admission . . . has the effect of
    defeating the plaintiff’s choice of forum. In this con-
    text, where state law prohibited plaintiff from stating
    the amount in controversy in the complaint, the dis-
    trict court has discretion to accept the admission as
    establishing it. Otherwise we would be adopting the
    illogical position that a plaintiff can establish the
    amount in controversy by an ad damnum, but not by
4008           ABREGO v. THE DOW CHEMICAL CO.
    a formal admission against the plaintiff’s interest in
    choice of forum.

Id. (emphasis added).

  Based on Singer, it is clearly appropriate for the district
courts, in their discretion, to accept certain post-removal
admissions as determinative of the amount in controversy. No
such admission, however, has been made here.

   [13] In a more recent case, we observed that “some courts
have suggested that it may be appropriate to allow discovery
relevant to jurisdictional amount prior to remanding.” Gibson
v. Chrysler Corp., 261 F.3d 927, 948 (9th Cir. 2001) (citing
McCraw v. Lyons, 863 F. Supp. 430, 435 (W.D. Ky. 1994));
see also McCraw, 863 F. Supp. at 435 (“Interrogatories may
be propounded at the same time that the petition for removal
is filed. If Plaintiff seeks remand, Defendant may request that
the Court delay a decision pending completion of limited dis-
covery.”). Our decisions do not, however, indicate that such
discovery is required. Indeed, we have previously held that
“[a]n appellate court will not interfere with the trial court’s
refusal to grant [jurisdictional] discovery except upon the
clearest showing that the dismissal resulted in actual and sub-
stantial prejudice to the litigant . . . .” Wells Fargo & Co. v.
Wells Fargo Express Co., 566 F.2d 406, 430 n.24 (9th Cir.
1977).

    The deference owed to district courts in managing jurisdic-
tional discovery is tempered by concern regarding the time
pressure imposed by the general removal provisions of
§ 1446(b). This concern does not plague us here, as the parties
in this case will not be prejudiced in their opportunity to
develop the record with regard to the amount in controversy
by return to state court. Under CAFA, class actions and mass
actions may be removed at any point during the pendency of
litigation in state court, so long as removal is initiated within
thirty days after the defendant is put on notice that a case
               ABREGO v. THE DOW CHEMICAL CO.               4009
which was not removable based on the face of the complaint
has become removable. See § 1446(b) (setting forth the one-
year limitation); § 1453(b) (one-year time limitation of
§ 1446(b) does not apply to the removal of class actions);
§ 1332(d)(11)(A) (mass actions are to be treated as class
actions under § 1453).

   Moreover, by lifting the one year bar, CAFA clearly con-
templates that state courts may be burdened, for longer than
was previously possible, with cases that ultimately will be
removed. Cf. Harris v. Bankers Life & Casualty Co., 425 F.3d
689, 697 (9th Cir. 2005) (“We are unpersuaded by the argu-
ment that a predictable rule will result in strategic delay in
removal, thereby burdening the state courts with a case that
will ultimately be removed.”). As a result, there is also suffi-
cient time to develop in state court the facts necessary to sup-
port federal jurisdiction. Also, as state court class action and
mass action plaintiffs now run the risk that their case can be
removed at any stage of the litigation, there is no longer an
incentive for them to remain cagey about the amount in con-
troversy until the one-year window of § 1446(b) has closed.

    [14] Finally, in Harris, we emphasized the importance of
“guard[ing] against premature and protective removals and
minimiz[ing] the potential for a cottage industry of removal
litigation.” 425 F.3d at 698. Dow removed this action to dis-
trict court a mere seven days after the workers filed their First
Amended Complaint, and less than a month after the case was
filed. Once in federal court, Dow failed to present to the dis-
trict court any pleading, evidence, or admission that estab-
lishes that it is more likely than not that jurisdiction lies. On
these facts, it is well within the court’s discretion to remand
to state court rather than ordering jurisdictional discovery,
with the knowledge that later-discovered facts may prompt a
second attempt at removal. Doing so avoids encouraging the
sort of premature removal presented to us here. See Harris,
425 F.3d at 698 (“By assuring that removal occurs once the
jurisdictional facts supporting removal are evident, we also
4010           ABREGO v. THE DOW CHEMICAL CO.
ensure respect for the jurisdiction of state courts.”). We there-
fore hold that the district court did not abuse its discretion
under CAFA by declining to order jurisdictional discovery in
this case.

   CAFA’s legislative history does not alter our conclusion. In
arguing that the district court must provide for jurisdictional
discovery, Dow points us to yet another portion of the same
Senate Judiciary Committee Report, which states:

    The Committee understands that in assessing the
    various criteria established in all these new jurisdic-
    tional provisions, a federal court may have to engage
    in some fact-finding, not unlike what is necessitated
    by the existing jurisdictional statutes. The Commit-
    tee further understands that in some instances, lim-
    ited discovery may be necessary to make these
    determinations. However, the Committee cautions
    that these jurisdictional determinations should be
    made largely on the basis of readily available infor-
    mation. Allowing substantial, burdensome discovery
    on jurisdictional issues would be contrary to the
    intent of these provisions to encourage the exercise
    of federal jurisdiction over class actions.

S. Rep. No. 109-14, at 44, 2005 U.S.C.C.A.N. at 42 (empha-
sis added). This statement is untethered to any statutory lan-
guage. Moreover, this passage confirms that any decision
regarding jurisdictional discovery is a discretionary one, and
is governed by existing principles regarding post-removal
jurisdictional discovery, including the disinclination to enter-
tain “substantial, burdensome discovery on jurisdictional
issues.” Applying those established principles, the district
court’s refusal to accept the proposal that 1,160 plaintiffs
located in and around Panama answer contention interrogato-
ries while the case is otherwise put on hold was not an abuse
of discretion.
               ABREGO v. THE DOW CHEMICAL CO.              4011
                              III.

   Nothing in CAFA’s language purports to shift the burdens
normally applied to removal of a state action to federal court.
Dow has failed to meet its burden in demonstrating that the
jurisdictional requirements of CAFA are satisfied. For these
reasons, we affirm the district court’s remand of this action to
state court.

  AFFIRMED.